59 F.3d 167NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Lorenzo W. TIJERINA, Plaintiff-Appellant,v.Ted KAVRUKOV, Attorney-At-Law;  William D. Patkus,Attorney-At-Law, Defendants-Appellees.
No. 95-1076.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 20, 1995.

Lorenzo W. Tijerina, Appellant Pro Se.  Ted Kavrukov, Arlington, Virginia;  William D. Patkus, Fairfax Station, VA, Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing this action and the order denying his Fed.R.Civ.P. 59(e) motion for reconsideration.  Jurisdiction was based on diversity of citizenship:  Appellant is a resident of Maryland;  both Appellees are Virginia residents.  The cause of action* arose in Virginia during a trial on May 29 and 30, 1991.  Appellant filed his Complaint on May 31, 1994, outside Virginia's two-year statute of limitations.  See Va.Code Ann. Sec. 8.01-243 (Michie 1994).  Following a hearing, the district court determined that the action was time-barred.


2
We have reviewed the record and the district court's orders and find no reversible error.  Therefore, we affirm the decision of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.



*
 Appellant alleged false statement, abuse of legal process, legal malpractice, intentional infliction of emotional distress, and four related conspiracies